Citation Nr: 1230423	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  07-37 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment for unauthorized private medical expenses incurred at Bayonet Point Regional Medical Center in Hudson, Florida, for the period January 18, 2006, to January 31, 2006. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

According to the statement of the case, the Veteran had active service from August 1965 to August 1969.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a December 2006 determination of the Medical Administration Services (MAS) of the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida, which approved payment for unauthorized medical expenses incurred at Bayonet Point Regional Medical Center from January 16-17, 2006, but denied payment for expenses incurred from January 18-31, 2006.

This case was previously before the Board in November 2011 and was remanded so that the claimant could be afforded a Board hearing held at the RO (i.e., Travel Board hearing).  The veteran appeared at a Travel Board hearing in June 2012.


FINDINGS OF FACT

1.  The Veteran was admitted on an emergency basis to Bayonet Point Regional Medical Center on January 16, 2006, for a fractured femur; he was found to be medically stabilized after January 17, 2006.

2.  Despite several documented attempts to have the Veteran transferred to a VAMC after his stabilization, the VAMC declined to accept transfer of the Veteran prior to his discharge from Bayonet Point Regional Medical Center on January 31, 2006.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses arising from emergency care provided at Bayonet Point Regional Medical Center from January 18, 2006, to January 31, 2006, have been met.  38 U.S.C.A. § 1725 (West & Supp. 2011); 38 C.F.R. § 17.1002 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) need not be discussed. 

The veteran seeks payment or reimbursement for medical expenses incurred during private hospitalization from January 18, 2008, to January 31, 2008.  Bayonet Point Regional Medical Center medical records show that the Veteran initially sought emergency treatment for severe left leg pain on January 16, 2006.  He was found to have a left femur fracture.  He was admitted for treatment.  

Patient notes show that on January 17, 2006, the transfer coordination department was notified of a request for transfer to VA, but no beds were available at the VAMC.  On January 18, 2006, closed reduction and IM rod fixation of the left femur were performed.  On January 19, 2006, VA was contacted again, as they had no beds initially; a message was left.  On January 20, 2006, it was noted that VA stated that the Veteran was not service connected and therefore, they would not transfer the Veteran to VA.  The private hospital then tried to get the Veteran transferred for VA inpatient rehabilitation, noting that because the Veteran did not qualify for Medicaid, and he had had recent physical therapy at the VA in Tampa, a contact person was called to see if they would accept him for inpatient rehabilitation.  If not, he would have to be discharged home.  On January 28, 2006, it was noted that they were awaiting VA rehabilitation to call regarding physical therapy.  On January 31, 2006, the VA declined to accept the Veteran, and, therefore, he was discharged to home.  

In December 2006, I. Ramos, M.D., wrote that he was the primary physician who admitted the Veteran to Bayonet Point Regional Medical Center on January 16, 2006, for fracture of his left femur.  He stated that it was an emergency admission, and that they had attempted for three days to transfer him to the VAMC in Tampa, but due to the holiday and other factors, three days elapsed before the VA representative informed them that no beds were available for transfer.  On the 3rd day of admission, they proceeded with surgical treatment.  He was discharged home on January 31, 2006, the date of complete stabilization.  

The Millennium Health Care and Benefits Act, Public Law 106-117, codified at 38 U.S.C.A. § 1725, provides for the reimbursement of non-VA emergency treatment for which the veteran is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this law, all of the following conditions must be met:  (a) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; (b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; (c) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); (e) The veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; (f) The veteran is financially liable to the non-VA provider of the emergency treatment; (g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; (h) The veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and (i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728, which applies primarily to emergency treatment for a service-connected disability.  38 C.F.R. § 17.1002 (2011).

Because all criteria must be met, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  The claim in this case was denied on the basis that the Veteran had been stabilized January 17, 2006, and could have been transferred to a VA facility after that date, which was feasibly available.  This falls under paragraph (d), which requires that the medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).  38 C.F.R. § 17.1002(d).  

There is no indication that he has not met any of the other criteria.  The veteran is in receipt of a 50 percent combined rating for service-connected disabilities, and the provided treatment during the hospitalization at issue was not for a service-connected disability.  He is liable for the costs.  In addition, by virtue of the grant of two days of payment pursuant to the Veterans Millennium Health Care and Benefits Act, it is assumed that the Veteran was treated at a hospital emergency department or a similar facility held out as providing emergency care to the public; that the treatment was for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health; that a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; that the Veteran could not have been safely transferred to a VA or other Federal facility during that period; and that the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  

There has been a change in the law since the RO's actions in this case.  Specifically, under the version of the statute in effect at that time, the term "emergency treatment" was defined as medical care or services furnished, in the judgment of the Secretary-(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time as the veteran can be transferred safely to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1) (West 2002).  

Thus, under that version of the law, the actual availability of a bed in an otherwise feasibly available VA facility is irrelevant; rather, the question is whether it would be safe to transfer the Veteran to such facility.  

Effective October 10, 2008, that section of the law was revised.  Under the revised law, the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until-(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if-

(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and 
(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 

38 U.S.C.A. §  1725(f)(1) (West 2002 & Supp. 2011).  

As can be seen, this change in the law directly addresses the Veteran's situation, i.e., where an emergency is present on admission, but the VAMC will not accept the transfer of the Veteran once he has been stabilized.  Thus, under the prior version of the law, the Veteran's claim was properly denied.  Under the new version, the Board finds that the efforts to transfer, as documented in the Bayonet Point Regional Medical Center records, were reasonable.  There is also no evidence that the Veteran could have been discharged safely to home before the January 31, 2006, discharge date; indeed, at that point, the Bayonet Point Regional Medical Center was still trying to get the Veteran admitted to a VAMC rehabilitation program.  

Therefore, the remaining question for consideration is whether this law can be applied to the Veteran's claim concerning a hospitalization in 2006.  The statute was effective October 10, 2008, and the regulatory amendments implementing these changes were made final on December 21, 2011, and are effective as of January 20, 2012.  See 76 Fed. Reg. 79,067 (Dec. 21, 2011).  The question of applicability to pending claims was not addressed.  

Subsequent revisions to 38 U.S.C.A. § 1725, which continued to include the 2008 amendment, were specifically made effective to claims filed on or after the effective date, February 1, 2010.  See 2010 Acts. Pub.L. 111-137, § 1(c), Feb. 1, 2010, 123 Stat. 3495, ¶ (1).  Nevertheless, an exception was provided or emergency treatment furnished to a veteran before the effective date, if the Secretary determines that, under the circumstances applicable with respect to the veteran, it is appropriate to do so.  2010 Acts. Pub.L. 111-137, § 1(c), Feb. 1, 2010, 123 Stat. 3495, ¶ (2).  With this evidence of intent in mind, the Board finds that the revisions can be applied to a pending claim in this instance, inasmuch as the facts appear to precisely represent the situation the amendment was designed to remedy.  In the absence of a specific proscription on the application to a pending claim, the Board concludes that the statutory revisions may be applied to the Veteran's claim.  In this regard, the Board observes that significant efforts were made to have the Veteran transferred to the VA facility, thus obviating any indication that the Veteran sought private treatment in preference to available VA treatment.  

Accordingly, for the foregoing reasons, the Board finds that payment of unauthorized medical expenses for the Veteran's hospitalization in Bayonet Point Regional Medical Center for the period after stabilization, but while VA facilities would not accept a transfer of the Veteran, from January 18, 2006, to January 31, 2006, is warranted.  

ORDER

Entitlement to payment for unauthorized private medical expenses incurred at Bayonet Point Regional Medical Center for the period from January 18, 2006, to January 31, 2006, is granted, subject to the criteria government the payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


